Citation Nr: 9935588	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1982 (with a 26 day break in service during August 
1981).  This appeal arises from August 1997 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  

The issue of entitlement to an increased evaluation for 
hypertension will be addressed in the remand portion of this 
document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing any low back pathology during the veteran's periods 
of service, or of a chronic low back disorder for many years 
following his separation from service; there is no competent 
objective evidence of a link between his current low back 
pathology and his inservice complaint of low back pain.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a  low 
back disorder is plausible.



CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a low back disorder, which he believes is 
related to an injury suffered during service.  Service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection for arthritis may be established 
if shown to be present in service or manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a).  A well grounded claim has been defined as a 
"plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a low back disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show that the veteran reported a 
history of low back pain, without any trauma, on his report 
of medical history in May 1981.  Spine examination was normal 
at that time.  In August 1982, he complained of back pain for 
the past three days.  He reported no history of injury or 
previous back pain.  There were no objective findings noted 
related to the back complaints.  

On VA examination in October 1982, the veteran did not report 
any complaints associated with a back injury, and the 
musculoskeletal examination did not reveal any back 
pathology.  VA outpatient records for the period from 1983 to 
1985 did not show any complaints or treatments related to the 
veteran's back.  An August 1995 X-ray report noted 
spondylosis and spondylolysis of L1.  VA examinations in 
November 1996 diagnosed spondylosis of L1, and lumbosacral 
strain.  X-ray showed mild degenerative bone spur at L5 with 
no evidence of degenerative disc disease or facet joint 
abnormality.  VA examination in April 1999 diagnosed 
scoliosis and spondylosis.  The examiner stated that the 
veteran's complaints were the result of mechanical back pain, 
and the scoliosis was most likely congenital.

The objective medical evidence of record does not show that 
the veteran's current low back pathology was present in 
service or for many years thereafter, or that is it causally 
related to the complaints of back pain noted during service.  
Importantly, no back pathology was found in service, and the 
veteran did not report back complaints until more than a 
decade after his separation from service.  

The veteran's lay statements to the effect that a back injury 
in service resulted in his current lumbar spine pathology are 
not supported by either the contemporaneous or current 
objective evidence and are not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  Such statements as to medical 
diagnosis are not competent evidence that would render the 
veteran's claim well-grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The Board also notes that the veteran did 
not report a history of back injury until the 1990's.  In the 
absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a low back 
disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied. Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).


ORDER

Service connection for a low back disorder is denied.


REMAND

The veteran contends that his service connected hypertension, 
which is currently evaluated as 40 percent disabling, has 
worsened, and that he is entitled to a higher evaluation.  By 
written statement dated in July 1999, the veteran indicated 
that he had been hospitalized for hypertension at the VAMC in 
Tuskegee, Alabama, in June 1999.  He requested that the RO 
obtain the records of that hospitalization.  There is an 
indication in the claims folder that the RO may have 
attempted to obtain the records; however, the records 
themselves have not been associated with the claims folder.  
As the Board is unable to properly evaluate the veteran's 
claim for an increased evaluation without the records of the 
recent VA hospitalization, the RO should make another attempt 
to obtain and associate with the claims folder the necessary 
records.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

The RO must obtain and associate with the 
claims folder the complete records of the 
veteran's June 1999 hospitalization at 
the VAMC in Tuskegee, Alabama.  If no 
records are available, that fact, and a 
complete explanation of the circumstances 
giving rise to it, should be noted in the 
claims folder.

Following completion of the above, the RO should readjudicate 
the veteran's claims with regard to the additional evidence 
obtained.  If the benefits sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



